Citation Nr: 1505563	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a skin disorder of the right foot.

3. Entitlement to service connection for a skin disorder of the left foot.

4. Entitlement to service connection for depression.

5. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1969.  He has been awarded a Combat Infantryman Badge among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in Portland, Oregon.

Although the Veteran requested a Travel Board hearing in March 2010, in an August 2014 letter, he stated that he wished withdraw the request.  Thus, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Veteran also perfected an appeal regarding the issue of entitlement to service connection for diabetes mellitus.  See August 2009 Statement of the Case (SOC) and August 2009 VA Form 9.  In a February 2012 rating decision, the RO granted service connection for diabetes mellitus.  The Board finds that the RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  Thus, this matter is no longer on appeal and no further consideration is necessary.  Grantham, 114 F.3d 1156, 1158   (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The Board notes that the Veteran also filed a timely substantive appeal with respect to the issue of entitlement to service connection for Hepatitis C.  See August 2009 VA Form 9.  However, in response to a February 2012 Supplemental Statement of the Case (SSOC), he clarified that he was only appealing the issues of entitlement to service connection for bilateral hearing loss, a skin disorder of the feet, and depression.  See March 2012 VA Form 9.  Thus, the RO did not certify this issue to the Board.  Although the Veteran's representative listed the issue of service connection for hepatitis C on Appellant's Briefs dated in December 2014 and January 2015, he did not present any argument regarding this claim.  It is clear from the Veteran's previously correspondence, that he no longer wishes to pursue this issue on appeal.  Therefore, the Board finds that the issue has been withdrawn.  See 38 C.F.R. § 20.204 (2014).  

The Board notes that the Veteran did not file a timely substantive appeal regarding the increased rating claim for PTSD.  The Veteran's representative addressed this issue in a statement received in September 2012, arguing that the Veteran's symptoms warranted a higher evaluation, and the RO certified this issue to the Board in September 2013.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Furthermore, the Court has held that, as with the timeliness of a substantive appeal, in determining the adequacy of a substantive appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy, 23 Vet. App. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  In this case, the Board finds that September 2012 statement indicating intent to appeal the issue of an increased rating for PTSD, along with the RO's certification of the issue to the Board, demonstrates an implicit waiver of any issues related to the requirement for a timely substantive appeal.  Thus, the Board accepts jurisdiction over the issue of entitlement to a higher initial rating for PTSD.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for depression and a skin disorder of the feet, and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether a bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition of the claim of entitlement to service connection for bilateral hearing loss, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Following a January 2007 VA examination, the Veteran was diagnosed with a bilateral hearing loss disability consistent with the audiometric requirements of 38 C.F.R. § 3.385.  The Veteran has thus met the current disability requirements with regard to hearing loss.

The Veteran contends in his written statements that, while serving in combat missions with the infantry while in Vietnam, he suffered acoustic trauma as a result of exposure to close range rifle fire, artillery, grenades, mortars, and rockets without the use of hearing protection.  His DD-214 reflects that he received a Combat Infantryman Badge.  The finding that the Veteran engaged in combat is significant because a combat veteran is permitted to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  Therefore, the Board accepts the Veteran's testimony that he suffered acoustic trauma in service and a factual presumption arises that the acoustic trauma is service connected.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Aside from the Veteran's competent and credible testimony that he incurred a hearing loss disability in service, there is the January 2007 VA examiner's opinion that the hearing loss disability was not caused by service because his separation audiogram showed normal hearing.  Notably, however, the same examiner opined that the Veteran's tinnitus was likely due to his military service noise exposure because the appellant was exposed to impact noise (e.g. gunfire and explosions) without hearing protection while in the military and close impact noise can cause auditory dysfunction resulting in periodic or constant tinnitus.  The examiner provided no further explanation as to how such noise exposure could result in one type of auditory disorder but not another.  The Board finds that this omission severely undermines the rationale for the conclusion that his hearing loss was not related to service.  Both pertinent regulations and applicable case law indicate that the absence of hearing loss disability in service is not in and of itself fatal to claims for service connection for a bilateral hearing loss disability.  Rather, any disease, including a hearing loss disability, may be found service connected when first diagnosed after service if all of the evidence, including that relating to service, indicates that it was incurred in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).  Given the foregoing, the Board therefore affords the examiner's opinion little probative value.

Weighing the examiner's negative nexus opinion against the Veteran's competent and credible testimony that he incurred hearing loss during his combat missions, the evidence is at least evenly balanced as to whether the hearing loss disability is related to service.  As VA law requires that the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

Although the RO denied entitlement to service connection for depression because the April 2007 VA examiner determined that the appellant's symptoms did not support a diagnosis of depressive disorder, a June 2012 VA treatment record shows an assessment of mild to moderate depression.  Moreover, the latest VA examination addressing the severity of the Veteran's PTSD occurred in April 2007, more than seven years ago.  As such, the Veteran should be provided with a VA psychiatric examination to determine both the etiology of the depression and to evaluate the current severity of any psychiatric disorders found to be related to service.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Specifically, the examiner should determine whether any acquired psychiatric disorder other than PTSD, to include depression, is secondary to service or to his service-connected PTSD.  The examiner should also evaluate the current severity of his PTSD and any other acquired psychiatric disorders found to be related to service.

The Board also finds that a VA examination and opinion are needed regarding the Veteran's claimed skin disorder of the feet.  The Veteran asserts that he has had recurring "jungle rot" since service.  His statements in this regard are both competent and credible.  Moreover, a March 2013 VA podiatry consultation note indicates that he was diagnosed with tinea pedis (athlete's feet).  Thus, there is an indication that a current disability may be related to service, but insufficient evidence as to a nexus.  Therefore, a VA examination is required to make a determination on this claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for any psychiatric disorders and skin disorders of the feet.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

2.  After the development requested in item (1) is completed, the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorders other than PTSD.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his acquired psychiatric disorders.  The examiner must specify in the report that the claims file, consisting of the Virtual VA and Veterans Benefits Management System records, has been reviewed.  The examiner should then:

(a) determine whether there are any current psychiatric disorders in addition to PTSD.  If any previously diagnosed disorder, to include depression, is not found on examination, address the prior diagnoses of record.  For each disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that it is:

(b) related to military service;

(c) caused by his service-connected PTSD; or,

(d) aggravated (permanently made worse) by his service-connected PTSD.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.  

A fully supported rationale should be provided for all opinions provided.

3.  After the development requested in items (1) and (2) is completed, and in accordance with the latest worksheet for rating acquired psychiatric disorders, the examiner must address the current severity of the Veteran's service-connected PTSD and any other psychiatric disorders found to be related to service.  The examiner must describe all functional impairment due to the service connected psychiatric impairment, to include a discussion as to any effect on employability.

The examiner should also explain whether it is possible to distinguish the symptoms of PTSD from any other currently diagnosed acquired psychiatric disorder.

4.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disorder of the feet.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current skin disorders of the feet found on examination.  If any previously diagnosed disorder, to include tinea pedis, is not found on examination, address the prior diagnoses of record.

For each skin disorder of the feet identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service? 

5.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


